Case 1:17-cv-01136-PLM-PJG ECF No. 50 filed 11/29/18 PageID.231 Page 1 of 1



                 UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                           MINUTES

    Case Number               Date                  Time                Judge

  1:17-cv-01136-PLM        11/29/2018       11:32 AM - 12:07        Phillip J. Green
                                            PM

                              CASE CAPTION

                      Oard v. Muskegon, County of et al

                              APPEARANCES
    Attorney:                                       Representing:
Sarah Riley Howard                      Plaintiff


Laura Kathleen Bailey Brown             Defendants

(By Telephone)

                              PROCEEDINGS

NATURE OF HEARING:

Status Conference held regarding Motion Hearing regarding ECF No. 22; order
to issue.




                       Proceedings Digitally Recorded
                         Deputy Clerk: A. Doezema
